DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “150” has been used to designate both “grommet” and “basket”; reference character “156” has been used to designate both “cord” and “base”; and reference character “162” has been used to designate both “metallic plate” and “auxiliary light”.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities:
There are two paragraphs labeled “001”, making the numbering of the paragraphs incorrect throughout the disclosure.
Paragraph 2, line 1: It is thought that “other accident is it requirement” should read --other accident is a requirement--.
Paragraph 2, line 2: It is thought that “Damage vehicles” should read --Damaged vehicles--.
Paragraph 2, line 6: It is thought that “Frequently however,” should read --Frequently,
Paragraph 2, line 8: It is thought that “damage vehicles if debris falls off of the damage vehicle” should read --damaged vehicles if debris falls off of damaged vehicle--.
Paragraph 2, line 9: It is thought that “decaying metal from a bird vehicle frequently falls” was meant to say something else.
Paragraph 4, line 3: It is thought that “wraparound” should read --wrap around--.
Paragraph 5, line 11: It is thought that “though the handle potion, the handle configured” should read --though the handle portion, the handle portion configured--.
Paragraph 13, line 3: It is thought that “wraparound” should read --wrap around--.
Paragraph 14, line 9: It is thought that “connection portion is 122” should read --connection portion 122--.
Paragraph 17, line 1: It is thought that “may be page from” should read --may be made from--.
Paragraph 20, line 3-4: It is thought that “Palmer Like” should read --polymer like--.
Paragraph 21, line 3: It is thought that “sufficiently improperly” should read --sufficiently properly--.
Paragraph 22, line 2: It is thought that “around in over a bumper, either front or rear, of a vehicle. In other embodiment,” should read --around and over a bumper, either front or rear, of a vehicle. In other embodiments, --.
Paragraph 25, line 6: It is thought that “basked” should read --basket--.
Appropriate correction is required.
Claim Objections
Claims 2-7 are objected to because of the following informalities:  
Claim 2, line 1: It is thought that comma is missing after “claim 1” before “wherein”.
Claim 3, line 1: It is thought that comma is missing after “claim 1” before “wherein”.
Claim 3, line 2: It is thought that “the handle potion” should read --the handle portion--.
Claim 4, line 1: It is thought that comma is missing after “claim 1” before “wherein”.
Claim 5, line 1: It is thought that comma is missing after “claim 1” before “wherein”.
Claim 6, line 1: It is thought that comma is missing after “claim 1” before “wherein”.
Claim 7, line 1: It is thought that comma is missing after “claim 1” before “wherein”.
 Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation "the guide" in line 1.  There is insufficient antecedent basis for this limitation in the claim. It is thought that the limitation is meant to the refer to the guide member recited in claim 1. For the application of prior art, this is the interpretation that is used.
Claim 3 recites the limitation "the handle" in line 2.  There is insufficient antecedent basis for this limitation in the claim. It is thought that this limitation is in reference to the handle portion previously recited.
Claim 4 recites the limitation "secondary solid layer" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Hansen (US Pat 5,050,924) in view of Dempsey (US PG Pub 2007/0046063).
Regarding claim 1, Hansen discloses a debris containment device for securing debris on a damaged vehicle(Col. 2, lines 66-68), the debris containment device comprising: a main body (Figure 1: 1), the main body including a layer of netting (Figure 2: 10); a plurality of connection portions (Figure 2: 3), each connection portion including a guide member; and a cord extending around the outer peripheral edge of the main body (Figure 4: 4), the cord extending though each guide member of each of the plurality of connection portions; wherein the cord is configured to cinch the outer peripheral edge of the main body of the debris containment device so as to secure the debris containment device over a vehicle (Col. 5, lines 63-65).
Hansen fails to disclose that the plurality of connection portions includes a grommet and a magnet.

It would have been obvious to one of ordinary skill in the art before the earliest effective filing date of the claimed invention to include a magnet and grommets, as taught by Dempsey, in the construction of the debris containment cover of Hansen to secure items under the cover and ensure the cover remains in place.
Regarding Hansen, as modified by Dempsey above, discloses the guide member is a cylindrical tube positioned parallel with the edge of the main body.
Regarding claim 3, Hansen, as modified by Dempsey above, discloses the cord (Figure 2: 4) connects to a handle portion (Figure 2: 5) by extending though the handle portion, the handle configured to connect to the vehicle (Col. 6, lines 16-26).
Regarding claim 4, Hansen, as modified by Dempsey above, discloses the main body (Figure 1: 1) includes a secondary solid layer (Figure 2: 2).
Regarding claim 5, Hansen, as modified by Dempsey above, discloses the secondary solid layer is plastic (Col. 3, lines 21-27).
Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Hansen, as modified by Dempsey above, in view of Tan (US PG Pub 2007/0096501).
Regarding claim 6, Hansen, as modified by Dempsey above, discloses a debris containment device; however, Hansen, as modified by Dempsey above, fails to disclose a basket is provided for storage of the device.

It would have been obvious to one of ordinary skill in the art before the earliest effective filing date of the claimed invention to include a basket, as taught by Tan, in the debris containment device of Hansen, as modified by Dempsey, to store the debris containment device while not in use.
Regarding claim 7, Hansen, as modified by Dempsey and Tan above, discloses a debris containment device with a basket; however, Hansen, as modified by Dempsey and Tan above, fails to disclose that the basket has a metal plate.
Tan discloses a cover for a vehicle with a container (Figure 7:11) made of metal (Paragraph 24, liens 24-30) to ensure structural integrity of the container.
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date of the claimed invention to construct the basket of Hansen, as modified by Dempsey and Tan above, from metal to ensure the structural integrity of the container.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Martinez (US Pat 10,358,021) discloses a multi-layered cover for a vehicle with grommets and a cord around the periphery used to secure the cover. Bates (US PG Pub 2019/0202274) discloses a cover for a vehicle with magnets around the periphery used to secure the cover to the vehicle. Brubakken (US PG Pub 2019/0118013) discloses a multi-layered cover for a damaged vehicle with a cord around the periphery intended to secure the cover to the vehicle. Gomolski (US Pat 10,150,602) discloses a cover intended to secure items to a vehicle using a peripheral cord and cylindrical guide members. Tester (US PG Pub 2018/0236859) discloses a cover for a vehicle with netting. Sahadeo et al. (US Pat 8,479,787) discloses a cover for a vehicle with a handle and fasteners around the periphery.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VERONICA M SHULL whose telephone number is (571)272-9415. The examiner can normally be reached Tues-Thurs 9am-3pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D. Glenn Dayoan can be reached on (571) 272-6659. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VERONICA MARIE SHULL/             Examiner, Art Unit 3612                                                                                                                                                                                           
/Joseph D. Pape/             Primary Examiner, Art Unit 3612